         Case 6:20-cv-00773-MC           Document 33       Filed 09/08/20     Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

OPEN OUR OREGON, et al.,

                   Plaintiffs,                                        Civ. No. 6:20-cv-773-MC

        v.                                                             ORDER

KATE BROWN, in her official capacity as
the Governor of the State of Oregon,
LILLIAN SHIRLEY, in her official
capacity as Public Health Director of
the State of Oregon,

            Defendants.
_____________________________

MCSHANE, Judge:

        Plaintiffs are numerous businesses who have been financially impacted by the

government’s response to the Coronavirus pandemic. Plaintiffs argue that the governor’s

response to the pandemic violates their civil rights, is arbitrary and capricious, is based on

unsound data and science, and is politically motivated to disproportionately impact Republicans.

Plaintiffs seek:




1 – OPINION AND ORDER
         Case 6:20-cv-00773-MC           Document 33       Filed 09/08/20      Page 2 of 5




       1. A judgment declaring that the Governor’s Executive Order Nos. 20-07 and
          20-12, are null and void, of no effect, insofar as those orders forbit the
          operation of Oregon businesses.

       2. A judgment and orders temporarily, preliminarily, and finally enjoining
          defendants, and all those in active concert or participation with them, from
          enforcing, attempting to enforce, threatening to enforce, or otherwise
          requiring compliance with Executive Order No. 20-07 and Executive Order
          No. 20-12, insofar as those orders forbid the operation of Oregon businesses.

Compl. 21-22.

       In May, the Court denied Plaintiffs’ motion for injunctive relief, noting Plaintiffs

demonstrated no likelihood of success on the merits of their claims. The order noted:

       The Supreme Court “has distinctly recognized the authority of a state to enact
       quarantine law and health law of every description.” Jacobson v. Commonwealth
       of Massachusetts, 197 U.S. 11, 25 (quotations omitted). “According to settled
       principles, the police power of a state must be held to embrace, at least, such
       reasonable regulations established directly by legislative enactment as will protect
       the public health and public safety.” Id. Like the Plaintiffs here, the Plaintiff in
       Jacobson argued mandatory vaccination laws were unreasonable, arbitrary and
       capricious, and violated his constitutional rights. In rejecting those arguments, the
       Court noted:

                But the liberty secured by the Constitution of the United States to
                every person within its jurisdiction does not import an absolute
                right in each person to be, at all times and in all circumstances,
                wholly freed from restraint. There are manifold restraints to which
                every person is necessarily subject for the common good. On any
                other basis organized society could not exist with safety to its
                members. Society based on the rule that each one is a law unto
                himself would soon be confronted with disorder and anarchy. Real
                liberty for all could not exist under the operation of a principle
                which recognizes the right of each individual person to use his
                own, whether in respect of his person or his property, regardless of
                the injury that may be done to others. This court has more than
                once recognized it as a fundamental principle that persons and
                property are subjected to all kinds of restraints and burdens in
                order to secure the general comfort, health, and prosperity of the
                state; of the perfect right of the legislature to do which no question
                ever was, or upon acknowledged general principles ever can be,
                made, so far as natural persons are concerned. In Crowley v.
                Christensen, we said: The possession and enjoyment of all rights

2 – OPINION AND ORDER
         Case 6:20-cv-00773-MC           Document 33       Filed 09/08/20     Page 3 of 5




               are subject to such reasonable conditions as may be deemed by the
               governing authority of the country essential to the safety, health,
               peace, good order, and morals of the community. Even liberty
               itself, the greatest of all rights, is not unrestricted license to act
               according to one’s own will. It is only freedom from restraint
               under conditions essential to the equal enjoyment of the same right
               by others. It is, then, liberty regulated by law.

       Id. at 26-27 (citations and quotations omitted).

May 19, 2020 Opinion and Order, 3-4; ECF No. 28.

       Although Plaintiffs argue the governor’s orders violate their constitutional rights,

Jacobson remains binding precedent and confirms Plaintiffs fail to state a claim for relief.

Recently, in declining to enjoin a similar restriction, Chief Justice Roberts stated:

       The Governor of California’s Executive Order aims to limit the spread of
       COVID-19, a novel severe acute respiratory illness that has killed thousands of
       people in California and more than 100,000 nationwide. At this time, there is no
       known cure, no effective treatment, and no vaccine. Because people may be
       infected but asymptomatic, they may unwittingly infect others. The Order places
       temporary numerical restrictions on public gatherings to address the extraordinary
       health emergency. State guidelines currently limit attendance at places of worship
       to 25% of building capacity or a maximum of 100 attendees.

                                               ****

       The precise question of when restrictions on particular social activities should be
       lifted during the pandemic is a dynamic and fact-intensive matter subject to
       reasonable disagreement. Our Constitution principally entrusts “[t]he safety and
       the health of the people” to the politically accountable officials of the states “to
       guard and protect.” Jacobson v. Massachusetts, 197 U.S. 11, 38 (1905). When
       those officials “undertake[] to act in areas fraught with medical and scientific
       uncertainties,” their latitude “must be especially broad.” Marshall v. United
       States, 414 U.S. 417, 427 (1974). Where those broad limits are not exceeded, they
       should not be subject to second-guessing by an “unelected federal judiciary,”
       which lacks the background, competence, and expertise to assess public health
       and is not accountable to the people. See Garcia v. San Antonio Metropolitan
       Transit Authority, 469 U.S. 58, 545 (1985).

       This is especially true where, as here, a party seeks emergency relief in an
       interlocutory posture, while local officials are actively shaping their response to
       changing facts on the ground. The notion that is it “indisputably clear” that the
       Government’s limitations are unconstitutional seems quite improbable.
3 – OPINION AND ORDER
         Case 6:20-cv-00773-MC           Document 33        Filed 09/08/20     Page 4 of 5




South Bay United Pentecostal Church v. Newsom, 2020 WL 2813056, *1 (U.S. S. Ct. May 29,

2020) (Roberts, C.J., concurring) (alterations in original).

       There is no doubt that the orders in question, which limit the number of people coming

into close contact with one another, were rationally related to stemming the spread of the disease.

In their response, Plaintiffs acknowledge as much. Response, 2 (recognizing that “of course any

regulation that reduces human contact reduces the risk of transmission of disease.”). Although

Plaintiffs firmly believe the Governor should have taken different steps in response to the

pandemic, this disagreement in the face of a rapidly-evolving public health crisis does not

support claims that the orders violated Plaintiffs’ constitutional rights.

       There are additional, fatal defects with Plaintiffs’ claims. For example, although Plaintiffs

seek only injunctive relief, the executive orders they seek to enjoin are no longer in effect.

Plaintiffs do not bother addressing Defendants’ arguments that, because Plaintiffs’ businesses are

now permitted to reopen, the individual Plaintiffs must be dismissed for lack of standing.

Plaintiffs specific claims fare no better. Although Plaintiffs bring an equal protection claim, they

include no allegation or argument that any plaintiff is a member of a protected class. Although

Plaintiffs argue the orders violate their fundamental rights to run their businesses, they point to

no case remotely supporting the argument that temporary restrictions such as the orders in

question rise to a complete government restriction on their right to engage in a chosen

occupation. And although Plaintiffs generally allege the orders were enacted to harm Governor

Brown’s political opponents, such an allegation flies in the fact of the fact that virtually every

governor in the country, of every political stripe, enacted similar restrictions.

        Ultimately, as Jacobsen bars Plaintiffs’ claims, the Court need not delve into the

numerous deficiencies in each of Plaintiffs’ specific claims (or their request to declare the
4 – OPINION AND ORDER
         Case 6:20-cv-00773-MC         Document 33       Filed 09/08/20     Page 5 of 5




specific orders, which are no longer in effect, null and void). Defendants’ Motion to Dismiss,

ECF No. 29, is GRANTED. This action is DISMISSED, with prejudice.

IT IS SO ORDERED.

       DATED this 8th day of September, 2020.

                                             ______/s/ Michael McShane_______
                                                    Michael J. McShane
                                                United States District Judge




5 – OPINION AND ORDER
